Citation Nr: 1413311	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reopened the Veteran's previously denied claim for service connection for PTSD, but denied this claim on the merits.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2008 rating decision which denied service connection for PTSD.

2.  Evidence received since the July 2008 rating decision, including an August 2010 PTSD questionnaire submitted by the Veteran and an August 2013 letter from the Veteran's treating VA psychologist, relates to the previously unestablished elements of whether the Veteran had a verified stressor in service and whether diagnosed PTSD was attributable to that stressor.

3.  In the July 2011 rating decision on appeal, the RO found that the Veteran's claimed stressor of being attacked with a hand grenade in service was related to his fear of hostile military activity and was consistent with the circumstances of his service.

4.  The August 2013 letter from the Veteran's VA psychologist clearly attributes the Veteran's diagnosed PTSD, in part, to his confirmed in-service stressor.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).


ORDER

The previously denied claim for service connection for PTSD is reopened, and service connection for PTSD is hereby granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


